Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 5/25/2022 and IDS filed on 5/25/2022 and 6/06/2022. 
Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,354,473 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because patented application recited method/system for designing robotic system architecture using hardware and software graph that correspond to the method/system/non-transitory storage medium for designing of robotic system architecture of the current application. Wherein, it is apparent that the method of the patented application would operate as a storage medium within computing system to carry out the method of the invention, correspond to the non-transitory storage medium of the current application.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziglar from IDS (“Context-Aware System Synthesis, Task Assignment, and Routing”, by Jason Ziglar, Ryan Williams, Alfred Wicks, IEEE August 25, 2017).

As per claim 1, Ziglar discloses:
A method comprising: 
generating, for a mapping (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware) between a software graph and a hardware graph (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect), a model that defines one or more requirements for a robotic device (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation)
allocating, using the model, a plurality of computational tasks in a computational path included in the software graph to a plurality of hardware components of the robotic device to yield a robotic system architecture  (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation –[Prior art construct the system by mapping the graph in view bandwidth is considered as the allocating as cited above]); and 
using the robotic system architecture to configure the robotic device to be capable of performing functions corresponding to the software graph (See Section IV, i.e. application…of the system, See Section V, i.e. system synthesis …robot design –[prior art construct the system based on mapping between graph is considered using the robotic system as cited above]), the robotic system architecture being optimized to meet one or more latency requirements  (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation –[prior art reduce bandwidth utilization which reduce latency within the system, is considered as the optimized on or more latency requirements as cited above]).

As per claim 2, Ziglar discloses all of the features of claim 1 as discloses above wherein Ziglar also discloses mapping the software graph to the hardware graph by assigning each of a first plurality of nodes of the software graph to one of a second plurality of nodes of the hardware graph and each of a first plurality of edges of the software graph to one or more of a second plurality of edges of the hardware graph (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware).

As per claim 3, Ziglar discloses all of the features of claim 2 as discloses above wherein Ziglar also discloses wherein: the first plurality of nodes represents discrete computational tasks from among the plurality of computational tasks; the first plurality of edges represents data flow between the first plurality of nodes (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect); the second plurality of nodes represents hardware components of the robotic device; and the second plurality of edges represents communication links between the second plurality of nodes (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect).

As per claim 4, Ziglar discloses all of the features of claim 3 as discloses above wherein Ziglar also discloses wherein the one or more latency requirements comprise at least one of the following: latency introduced by the hardware components of the robotic device; and latency introduced by the communication links between the second plurality of nodes (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation –[bandwidth is transfer data between nodes , being the latency cited above]).

As per claim 5, Ziglar discloses all of the features of claim 1 as discloses above wherein Ziglar also discloses receiving first information related to software to be executed by the robotic device; receiving second information related to hardware resources of the robotic device; and generating the software graph and the hardware graph based on the first information and second information, respectively (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect).

As per claim 6, Ziglar discloses all of the features of claim 1 as discloses above wherein Ziglar also discloses generating the model by introducing latency into an objective function model, the latency being associated with the computational path included in the software graph (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation).

As per claim 7, Ziglar discloses all of the features of claim 6 as discloses above wherein Ziglar also discloses generating the objective function, the objective function comprising a cost of assigning a discrete computational task from among the plurality of computational tasks to a hardware component of the robotic device (See Section III, i.e. cost of each assignment…constrained minimization …optimal mapping).

As per claim 8, Ziglar discloses all of the features of claim 1 as discloses above wherein Ziglar also discloses wherein the model is further based on one or more constraints of the robotic system architecture, the one or more constraints comprising at least one of the following: an atomicity constraint, a bandwidth constraint, a resource constraint, or a flow constraint (See Section II, i.e. constraints such as bandwidth, See Figure 5, i.e. flow constraint, See Section III, i.e. resource constraint).

As per claim 9, Ziglar discloses all of the features of claim 1 as discloses above wherein Ziglar also discloses wherein the model is further based on one or more objective functions that define properties of the robotic system architecture (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation).

	As per claim 10, Ziglar discloses:
A system comprising: 
a processor; and a non-transitory computer readable medium comprising programming instructions, that when executed by the processor, will cause the processor to (See Section II, i.e. YARP…computer –[prior art directed to software for model-based construction robot therefore include processor and storage]): 
generate, for a mapping (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware) between a software graph and a hardware graph (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect), a model that defines one or more requirements for a robotic device (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation), 
allocate, using the model, a plurality of computational tasks in a computational path included in the software graph to a plurality of hardware components of the robotic device to yield a robotic system architecture (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation –[Prior art construct the system by mapping the graph in view bandwidth is considered as the allocating as cited above]), and
use the robotic system architecture to configure the robotic device to be capable of performing functions corresponding to the software graph (See Section IV, i.e. application…of the system, See Section V, i.e. system synthesis …robot design –[prior art construct the system based on mapping between graph is considered using the robotic system as cited above]), the robotic system architecture being optimized to meet one or more latency requirements (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation –[prior art reduce bandwidth utilization which reduce latency within the system, is considered as the optimized on or more latency requirements as cited above]).

As per claim 11, Ziglar discloses all of the features of claim 10 as discloses above wherein Ziglar also discloses programming instructions, that when executed by the processor, will cause the processor to map the software graph to the hardware graph by assigning each of a first plurality of nodes of the software graph to one of a second plurality of nodes of the hardware graph and each of a first plurality of edges of the software graph to one or more of a second plurality of edges of the hardware graph (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware).

As per claim 12, Ziglar discloses all of the features of claim 11 as discloses above wherein Ziglar also discloses wherein: the first plurality of nodes represents discrete computational tasks from among the plurality of computational tasks; the first plurality of edges represents data flow between the first plurality of nodes (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect); the second plurality of nodes represents hardware components of the robotic device; and the second plurality of edges represents communication links between the second plurality of nodes (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect).

As per claim 13, Ziglar discloses all of the features of claim 12 as discloses above wherein Ziglar also discloses wherein the one or more latency requirements comprise at least one of the following: latency introduced by the hardware components of the robotic device; and latency introduced by the communication links between the second plurality of nodes (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation –[bandwidth is transfer data between nodes , being the latency cited above]).

As per claim 14, Ziglar discloses all of the features of claim 10 as discloses above wherein Ziglar also discloses programming instructions, that when executed by the processor, will cause the processor to receive first information related to software to be executed by the robotic device; receive second information related to hardware resources of the robotic device; and generate the software graph and the hardware graph based on the first information and second information, respectively (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect).

As per claim 15, Ziglar discloses all of the features of claim 10 as discloses above wherein Ziglar also discloses programming instructions, that when executed by the processor, will cause the processor to generate the model by introducing latency into an objective function model, the latency being associated with the computational path included in the software graph (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation).

As per claim 16, Ziglar discloses all of the features of claim 15 as discloses above wherein Ziglar also discloses programming instructions, that when executed by the processor, will cause the processor to generate the objective function, the objective function comprising a cost of assigning a discrete computational task from among the plurality of computational tasks to a hardware component of the robotic device (See Section III, i.e. cost of each assignment…constrained minimization …optimal mapping).

As per claim 17, Ziglar discloses all of the features of claim 10 as discloses above wherein Ziglar also discloses wherein the model is further based on one or more constraints of the robotic system architecture, the one or more constraints comprising at least one of the following: an atomicity constraint, a bandwidth constraint, a resource constraint, or a flow constraint (See Section II, i.e. constraints such as bandwidth, See Figure 5, i.e. flow constraint, See Section III, i.e. resource constraint).

As per claim 18, Ziglar discloses all of the features of claim 10 as discloses above wherein Ziglar also discloses wherein the model is further based on one or more objective functions that define properties of the robotic system architecture (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation).

As per claim 19, Ziglar discloses:
A non-transitory computer-readable medium that stores instructions that are configured to, when executed by at least one computing device, cause the at least one computing device to perform operations comprising (See Section II, i.e. YARP…computer –[prior art directed to software for model-based construction robot therefore include processor and storage]): 
generating, for a mapping (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware) between a software graph and a hardware graph (See Section III, i.e. Graph G=(V,E)…two graphs…hardware and software aspect), a model that defines one or more requirements for a robotic device (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation); 
allocating, using the model, a plurality of computational tasks in a computational path included in the software graph to a plurality of hardware components of the robotic device to yield a robotic system architecture (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation –[Prior art construct the system by mapping the graph in view bandwidth is considered as the allocating as cited above]); and 
using the robotic system architecture to configure the robotic device to be capable of performing functions corresponding to the software graph (See Section IV, i.e. application…of the system, See Section V, i.e. system synthesis …robot design –[prior art construct the system based on mapping between graph is considered using the robotic system as cited above]), the robotic system architecture being optimized to meet one or more latency requirements (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware, See Section III, i.e. D. Objective function…routing…bandwidth available…reduce latency…bandwidth utilization…latency, See Section IV, simulation –[prior art reduce bandwidth utilization which reduce latency within the system, is considered as the optimized on or more latency requirements as cited above]).

As per claim 20, Ziglar discloses all of the features of claim 19 as discloses above wherein Ziglar also discloses instructions that are configured to, when executed by at least one computing device, cause the at least one computing device to perform operations comprising generating the model by introducing latency into an objective function model, the latency being associated with a computational path included in the software graph (See Section III, i.e. complete computational system…exist mapping S->H …how software executes on the specific hardware).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851